 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON MICHAEL GARCIA,                             No. 2:16-cv-0269 JAM DB P
12                            Plaintiff,
13              v.                                        ORDER
14    DELMAR GREENLEAF, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. Because this case did not settle during the August 21, 2019 conference, this case shall

19   proceed to the pretrial phase.

20            Accordingly, IT IS HEREBY ORDERED that within thirty days of the filed date of this

21   order, plaintiff shall file a pretrial statement pursuant to Local Rule 281. Within ten days of

22   plaintiff’s filing, defendants shall file a pretrial statement. In their statements, the parties are

23   invited to submit suggestions concerning the matters set forth in Local Rule 282.

24   Dated: August 28, 2019

25

26
27
     DLB:9/DB/prisoner-civil rights/garc0269.pts or
28
                                                          1
